Appeal from an order of the Monroe County Court (Christopher S. Ciaccio, J.), entered October 28, 2015. The order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Defendant appeals from an order determining that he is a level three risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.). To the extent that defendant contends that County Court erred in calculating his risk level by improperly assessing points for his history of substance abuse and his failure to accept responsibility for his crime, we reject that contention (see generally People v Cathy, 134 AD3d 1579, 1579 [2015]; People v Noriega, 26 AD3d 767 [2006], lv denied 6 NY3d 713 [2006]). Furthermore, the court properly determined that defendant is a presumptive level three risk based upon his prior felony conviction of a sex crime (see People v Walker, 146 AD3d 569, 569 [2017]; People v Judd, 29 AD3d 431, 431 [2006], lv denied 7 NY3d 709 [2006]).
We have considered defendant’s further contention and conclude that it is without merit.
Present — Centra, J.P., Carni, Lindley, Curran and Troutman, JJ.